Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Information Disclosure Statement
The IDS submission on 1/20/2022 has been reviewed and the references considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 1, 2, 5-14, and 16-20, Applicant has clarified that “single” should mean “only one”, see remarks page 8 on 7/29/2020, and has not amended the limitations to state “an instance of a single instruction”.  Substituting that into, for example, the claim 1 line 2 would read “decode circuitry to decide a single instance of only one instruction having fields…” The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes the decoder can decoder many instructions, such as the claimed TDPPAIR ([0156]) or TILECONFIG and STTILECFG ([0145]).  The same rational would apply to other instances of “(an instance of a) single instruction”.  While the specification notes the TDPPAIR can perform the dot product in a single instruction the impact of Applicant’s prior amendments, adding “single” to all instance of “instruction”, isn’t the same thing and has a different meaning than [0156] of the claims which is not supported.  Adding “an instance of” does not fix this as the original disclosure still supports multiple instructions, not just instances of a single instruction. Examiner again suggests that Applicant remove the word “single”.
Applicant’s amendments to the independent claims regarding “the identified destination matrix pair operand is a pair of destination matrix operands” appears to lack support. In discussion of the relevant instruction, TDPPAIR, at [0156] onward, never discusses the matrix pair operand being a pair of operands, it appears to just be an operand itself and this seems consistent with the depictions in FIG. 21 to logically represent a matrix operand” doesn’t appear in the specification either. There’s no discussion of a logical representation anywhere in the specification that Examiner can find, much less for the matrix pair operand. Examiner suggests removing these limitations from the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the independent claims have made the claims indefinite, particularly based on the run on limitation about decoding and/or are idiomatically incorrect.  It’s now unclear what the meets and bounds of the claims are due to the structure of the limitation.  For example the details like “in response to the decoded single instruction is to compute…” but it’s unclear what is responding.  Is it the execution circuity or the decoder or the instruction itself?  Further is “execution circuity to execute” the same execution circuity indicated by the opcode?  If so it is incorrectly identified and if not it lacks antecedent basis.  Further “the identified matrix pair operand is a pair of destination matrix operands each of the destination matrix pair operands…” appears like it’s missing a comma or is missing other elements. Language like “fields to identify….to indicate an opcode” are also unclear as to the contrast in identify and indicate and why the claim says both. These are general examples but the claims should be revised, Examiner would suggest reverting the form to the prior set of claims. For the purpose 
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
The dependent claims in this application provide details of the matrices, e.g. size of values, and how the data is stored, e.g. in consecutive columns, which are generally viewed as part of the abstract idea itself and do not integrate the abstract idea into a practical application or provide significantly more than that abstract idea in the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohar et al., US Pub No. 2008/0071851 (herein Zohar), in view of Nair et al., US Pub No. 2006/010245 (herein Nair).
As to claim 1, Zohar teaches: A processor (FIG. 1B, Processor 159) comprising: 
decode circuitry (FIG. 1B, Decoder 144) to decode an instance of a single instruction ([0047] “Decoder 144 is used for decoding instructions”) having fields to identify a first source operand, a second source operand, and a destination operand, and indicate an opcode (FIG. 3F source operands 385 and 390, destination operand 386, and opcode 382/389 [0068]), the opcode to indicate execution circuitry ([0069] indication of using, for example, dot product computation logic 430), in response to the decoded instance of the single instruction is to compute a result by performing dot product operations on data elements from the identified first source operand and the identified second source operand ([0034] and [0036]  “A dot-product operation generally involves multiplying at least two values and adding this product to the product of at least two other values”), wherein a size of data element positions of the destination operand is larger than a size of the data elements of the identified first source operand and the identified second source operand ([0070] operands can be a variety of sizes , wherein the execution circuitry comprises a plurality of fused-multiply adders ([0079] multiply and addition operation) and wherein the identified destination operand comprises groups of packed data registers ([0047], Register file 145 storing packed data. Source operands 385 and 390 above identify registers in the register file and the destination stores their result of fused-multiply thus it stores the pair as a result. The groups of data are any collection of bits, which packed data is); and 
the execution circuitry (FIG. 1B, Execution Unit 142) to execute the decoded instance of the single instruction according to the opcode ([0047] “execution unit 142 performs the appropriate operations”).
Zohar does not explicitly teach: matrix operands; matrix pairs; accumulate the result into data element positions of the destination matrix pair operand; and matrix pair operand is a pair of destination matrix operands each of the destination matrix operands comprising a group of register to logically represent a matrix operand.  Zohar does not detail out the type of data to be operated on, likely as not to limit itself, mentioning integers as an example data type.  Zohar does detail out the dot product process which includes some level of accumulation ([0034]) and even paired results ([0077]) or results from a pair of inputs ([0068]).  However, Nair teaches matrix operations and accumulating results in a destination matrix.  The combination would allow the system of Zohar to use matrix operands and to accumulate the results in the same destination during the dot product operation, a pair matrix.  Given that there are a finite set of data formats, using a matrix would be obvious to try especially given the use of dot products and SIMD operations in Zohar.  Matrix, array, or vector operations are increasingly common in computing whether it be for neural networks or just large scale computing.  One of ordinary skill in the art would have been motivated to apply Zohar with matrix operations and expect reasonable success given that matrices are another data format.

As to claim 2, Zohar/Nair teaches: The processor of claim 1, wherein the data elements from the identified first source matrix operand and the identified second source matrix operand are signed doubleword Appl. No.: 15/859,2712Atty. Docket No.: 42AA7201-USAmdt. Dated: July 9, 2020Reply to the Office action of March 9, 2020elements, and wherein the data elements from the identified destination matrix operand are quadwords (Zohar [0065] “signed doubleword” and [0070] quadword when discussing resultant values).  
As to claim 5, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of consecutive columns of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive columns of the matrix (Zohar [0047], Nair [0055] and [0100] in discussion of Matrix Mx and My as sources to Matrix Md destination, particularly the parameters with column and row specifying the mixture for combination).  
As to claim 6, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of consecutive rows of a matrix and a second group of the pair of groups of packed data registers is to store a first half of consecutive rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 7, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of columns of a matrix and a second group of the pair of groups of packed data registers is to store a second half of interleaved columns of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 8, Zohar/Nair teaches: The processor of claim 1, wherein a first group of packed data registers is to store a first half of rows of a matrix and a second group of the pair of groups of packed data registers is to store a second half of rows of the matrix (Zohar [0047], Nair [0055] and [0100]).  
As to claim 9, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of rows of the identified destination matrix pair operand is different than a number of rows of the identified first source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 10, Zohar/Nair teaches: The processor of claim 1, wherein a fault is generated when a number of columns of the identified destination matrix pair operand is different than a number of columns of the identified second source matrix operand (Nair [0055] and [0100] matrix Md parameters are set based on Mx and My).  
As to claim 11, Zohar/Nair teaches: The processor of claim 1, wherein the execution circuitry is further to zero data element positions that do not have an accumulate value (Zohar [0085] a zero may be used instead).
As to claim 12-14 and 16-20, these claims are the method claims corresponding to processor claims 1, 2, 5-9, and 11 are rejected for the same reasons mutatis mutandis.  With further clarity to claim 12 in relation to claim 11, Zohar teaches: zeroing data element positions that do not have an accumulate ([0085] a zero may be used if a result is not chosen, i.e. otherwise empty [data size]).

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.  Applicant argues in substance:
Applicant has amended the language around "single." The intent is to structure the claim language such that a decoder and execution circuitry that respond to a plurality of instructions to provide the claimed functionality are not covered.
This argument is not persuasive. The specification explicitly includes other instructions, there is no indication that Applicant intended to or even could have the decoder and execution circuitry not respond to a plurality of instructions. If Applicant’s intent is to preclude the interpretation that multiple instructions are responsible that would be difficult given the open ended nature of the term “comprising” but would be better accomplished by specifically claiming the TDPAIR instruction format at least. In the interest of compact prosecution however, Examiner would note that this would be an obvious change at best – fused instructions exist – and would not itself result in the claims being distinct over the prior art. Examiner would therefore suggest Applicant remove the limitation instead.
Note that specific hardware is required by the claim, in particular, decode circuitry and execution circuitry that are able to process the claimed instruction. This is adequately limiting and is not generic in any sense as there are no known processing devices that can do so. The specification provides more than adequate support for this. 
This argument is not persuasive. Applicant appears confused that matters of support (112a) and novelty or non-obviousness (102/103) should somehow impact definiteness, they do not. The claims, as written, are unclear due to idiomatic issues and general structure being presented in a generic component + specific function. From prior conversations with Applicant’s representative in this and other cases Examiner understands the attempt to be coverage of the processor in a state where it’s not in use but the current means of doing that in this application have made things confusing as to exactly when one would or would not infringe on the claims, specifically given the nature of modern computing and in particular reconfigurable computing and virtualization. As noted the claims fail "to provide a clear-cut indication of the scope of 
The Office asserts that it is not asserting that the claims were "directed to generic computer components," but that is asserting the limitations allegedly "cover a mathematical operation (abstract idea) but for the recitation of generic computer components." Applicant does not understand how that is not asserting that what is claimed is in a "generic computer" which it is not and clearly cannot be the case. It cannot be the case because there is NO generic computer or general purpose computer which has a decoder to handle the opcode claimed, nor execution circuitry which executes the claimed decoded single instruction. That is an undeniable fact. 
This argument is not persuasive. Examiner has expressly acknowledged that the claims are not directed to a generic computer itself, rather that the claims are directed to an abstract idea save for the recitation of generic computer components. Claiming an abstract idea on what is otherwise generic hardware does not make the hardware non-generic, otherwise anyone could claim an abstract idea and limit it being performed on a processor and have it allowed – that’s simple not how things work. MPEP 2106.05(b) lays out the considerations under 2A prong two and 2B of the 101 analysis. Applicant has not claimed a particular machine. For arguments that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). In this case Examiner has considered the remarks and does not find them to be persuasive, the claims are not directed to a particular machine or specially programmed.
The Office asserts that the elements of the claim are not directed to a practical application which is clearly false. The claimed subject matter improves matrix operations in a computing environment. For example, by supporting a single instruction such as claimed, a program can be significantly shorter thus requiring less energy to execute, less energy to store, etc. Is that not an improvement?
Examiner respectfully disagrees. The claims are directed to an abstract idea, that abstract idea is not integrated into a practical application as claimed. Examiner has evaluated the specification and claims accordingly and determined that the claims are not directed to the improvements of a computer, at least as required by MPEP 2106.05(a). Even assuming the specification did provide an improvement, the claims fail to “include the components or steps of the invention that provide the improvement described in the specification” and instead claim generic components along with the abstract idea. That is, they do not claim any of the particular machine details as to how this is accomplished. “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings,
In essence, the Office is contending that a processor from 1960 is the same as a processor in modern times. In other words, industry and academia might as well stop researching because add and Boolean operations on byte sized unsigned integers cannot be improved upon.
This argument is not persuasive. Patentability is distinct from research, there are topics that are worth researching that may not be patentable.
Does having a new instruction improve the functioning of the computer itself? Clearly it does. It also effects an improvement in the technical field as it allows for more efficient matrix processing which is, at the very least, important in the field of machine learning. Take for example the GPT-3 model. The training for that model cost an alleged $12M to train which produced 78,000 pounds of CO2 emissions. Can the Office imagine what that cost in time, money, pollution, and energy usage would be if only add and Boolean operations were available? Wouldn't having more efficient matrix processing using an instruction and its support such as that claimed be an improvement?
MPEP 21060.05(f) details out patentability as it pertains to instructions coupled to generic computer. Applicant has considered these facets and determined that Applicant’s claims amount to the mere instructions to implement an abstract idea on a computer. Applicant has not claimed the details of how the solution is accomplished, i.e. how the decoder and execution circuit are capable of executing this single instruction, and instead relies entirely on the idea itself. Were Applicant to actually claim that then there would be merit involved, there would be a specific improvement claimed on a specific machine, and the idea itself would be tied to a practical application.
First, Zohar, as cited, does not describe matrix operands, nor a pair operand.
This argument is not persuasive and was already addressed in the final office action. For the sake of convenience Examiner never said Zohar taught matrix operands, there is no pair operand in the claims, and arguments about the references individually when the rejection is made over the combination are not persuasive. If Applicant continues with this line of remarks they may be held non-responsive.
While Nair describes working on matrices, Nair does not at least describe having "destination matrix pair operand." To get around this clear deficiency, the Office Action states that one would modify Zohar. In particular, the Office Action cites of paragraph [0077] Zohar has having paired results. What that appears to describe is storing "intermediate sums" into temporary registers ("TEMP2" and "TEMP3") before they are added together (see paragraph [0078]). It is clear, the temp registers are just that...temporary (see FIG. 5A below). They do not store an accumulated result. 505 stores the result and it is a single register (not a pair of registers).
Examiner respectfully disagrees. Nothing in the claims precludes temporary registers, so even assuming arguendo that Examiner agreed with Applicant, the argument wouldn’t be relevant here. Further the claims don’t require a “pair of registers”, rather a pair of groups of packed data registers. In the context of the claims, specifically “a destination matrix pair operand” (note singular operand, not operands) is being interpreted more broadly than what Applicant appears to be arguing. As previously noted, these terms are not terms of art and it may be beneficial for Applicant to clarify the limitations. Some of these issues may be part of some general indefiniteness due to the potentially non-idiomatic form of the claims.
For the example, the combination does not at least appear to describe "execution circuitry to execute the decoded instance of the single instruction according to the opcode." As noted above, Zohar does not operate on matrices. Applicant gets that Zohar describes performing dot- products.
A matrix is a data type, the distinction between them is obvious based on the application. Zohar describes dot products on a non-specified data type and Examiner contends it is reasonable to apply the method of Zohar to the data type of matrices as discussed in Nair.
Even if one were to assume it was "obvious" to modify Zohar to operate on matrices in light of Nair, Zohar requires an immediate (see FIG. 6A IMM8) which is not required by the claims. Yes, Applicant's claim uses "comprises," but it also does not require an immediate. Zohar does and the Office is choosing to ignore this and not considering the art "in its entirety" which is using an aspect of an instruction that is not required. If the Office's view of the world was correct, then there could never be a patent granted on an improvement that eliminates a component which is clearly not the case.
The use of the transitional phrase ‘comprising’ leaves the claims open ended. What else Zohar’s instructions teaches doesn’t mean the combination doesn’t teach the enumerated fields. If Applicant wishes to exclude other fields, they are welcome to change the transitional phrase to a limiting one, e.g. ‘consisting of’, but otherwise these arguments are not persuasive. See MPEP 2111.03 and the cited case law therein.
Additionally, the zeroing of Zohar (the only reference cited in the combination for zeroing) is a selection between a multiply result and a zero. This is a control based on an immediate (see FIG. 6A below and associated text). In other words, does a particular multiply or the add impact the result. That is not storing zeroes in elements that do not have an accumulate value.
This argument is not persuasive. As noted above, Zohar at [0085] notes a zero may be used if a result is not chosen, i.e. does not have an accumulate value because it has a zero instead. If Applicant means to clarify that their instruction causes a zero to be stored when the matrix multiply accumulate operation doesn’t return a result otherwise, or similar, then the claims should be clarified.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/William B Partridge/Primary Examiner, Art Unit 2183